Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  
	
	
Response to Amendments  
The response filed 11/02/2020 has been entered. No claims have been amended. No claims have been added.
The amendment to the specification, Table 1, correcting “Zu” to “Zn” has been entered. The correction is considered an obvious error given that a person of ordinary skill in the art would understand that “Zu” is not an element and that zinc (“Zn”) is commonly used in aluminum alloys. Applicant also references the same alloy of Alumix 431D in [0073] of the instant invention and discloses that the composition includes Zinc (Zn). (See MPEP 2163.07 II)

Claim Rejections – U.S.C. §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the term "improved fatigue strength" is a relative term which renders the claim indefinite.  The term "improved fatigue strength” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, the examiner will interpret “having improve fatigue strength” as any express improvement in fatigue strength or a process step expected to improve the fatigue strength and/or a process including a re-solutionizing step (similar to the claimed limitation in 2).  

Regarding claim 5, the sequence of method steps is indefinite. The limitation of claim 5, “wherein the step of solutionizing the sintered powder metal component occurs during the step of sintering”, appears to contradict the method steps of claim 1, “the sequential steps of: solutionizing a sintered powder metal component” (i.e. based on the word “sequential” in claim 1, the “sintered powder metal component” is formed prior to solutionizing). Given that claim 5 states “solutionizing the sintered powder metal compact occurs during the step of sintering” (emphasis added), the antecedent basis is directed to the disclosed sintering step which forms the disclosed sintered powder metal compact. Therefore, based on claimed limitation language, claim 1 is requiring that solutionizing be performed after the sintered powder metal component has been formed, while claim 5 is limiting that 
For purposes of examination, it is interpreted that the sintering and solutionizing occur in a single heating step, and sintering occurs first, thereby a “sintered powder metal component” is formed prior to solutionizing.  

Regarding claim 22, the term "improved fatigue strength" is a relative term which renders the claim indefinite.  The term "improved fatigue strength” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, the examiner will interpret “having improve fatigue strength” as an express improve in the fatigue strength or a process step expected to improve the fatigue strength and/or a process with solutionizing after sizing.  

Claims 3 – 4 and 6 – 21 are rejected by virtue of dependency


Claim Rejections – U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miura (USP 5,176,740)

Regarding claim 22, Miura teaches a method for producing a sintered component [Title; Col 8, line 6]. Miura further teaches the method includes the steps of sintering [Col 8, line 23], re-compacting by sizing to enhance mechanical properties and dimensional accuracy [Col 8, line 51 – 56], subjecting the sintered and re-compacted aluminum alloy to a T6 Heat treatment (meeting the “solutionizing” step as claimed). Given that the process steps of Miura anticipate the claimed invention of claim 22, there is a reasonable expectation that the steps of Miura would improve fatigue strength. 


Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 7, 10 – 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US 2005/0079085, as cited in office action 08/19/2020) in view of ASM Handbook (Aluminum Powder Metallurgy, NPL, as cited in office action 08/19/2020)

Regarding claims 1 and 6, Ichikawa teaches a method for manufacturing a sinter forged aluminum alloy (meeting the claimed limitation of claim 6) including the steps of: [Abstract] 
Mixing and compacting the raw material powder [0029, 0032]
Sintering the compacted component up to a temperature of 590 – 610°C at a rate of 10⁰C/min, (interpreted as sintering the powder metal component) and holding the compact in a temperature of 590 – 610⁰C for 10 min or more in order to create a uniform diffusion of 
Cooling at a high rate such that deterioration of the strength and elongation is prevented (equivalent to quenching) [0036]
A forging step in which the sintered body may be put through a forging treatment, specifically upset forging, to increase the density ratio of 98% or more [0042], preferably by upset forging [0041, 0043]
Placing the sinter forged component through a T6 heat treatment (which is interpreted as re-solutionizing and ageing, as claimed) [0046 – 0047] to increase tensile strength and elongation [0045, 0048]

Ichikawa does not explicitly teach sizing the sintered and held (solutionized) component

The ASM handbook teaches that repressing is a routine post-sinter step in powder metallurgy for the manufacture of aluminum components and that when repressing is performed to improve component dimensional accuracy it is referred to as sizing [pg 583, “Repressing”]. The ASM Handbook further teaches that sizing permits of achieving tight dimensional accuracy, increased density and improved mechanical properties [pg 585, “Responsiveness to Sizing Operations”].

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Ichikawa and added a step of sizing, as taught by the ASM Handbook, between the forging step and T6 heat treatment of Ichikawa. Given that the forging is upset forging in order to form a shape into the previously sintered component of Ichikawa, the addition of a 

Regarding claims 2 and 21, Ichikawa in view of ASM Handbook teaches the invention as applied above in claim 1. While Ichikawa in view of ASM Handbook (Aluminum Powder Metallurgy) does not explicitly teach that the re-solutionizing improves fatigue strength.
The ASM Handbook (“Fatigue”, NPL) provides teachings regarding the fatigue and endurance limit of aluminum and steel [Fatigue, pg 243, 245]. Additionally, the ASM handbook (Fatigue) teaches equations for the calculation of fatigue strength that show that fatigue strength increases with increasing yield and tensile strength [pg 248]. 
Further, Ichikawa teaches that following the heat treatment (interpreted as re-solutionizing and aging), the tensile strength of the aluminum part is increased from 300 MPa or more, to 500 MPa or more [0045, 0048]. Therefore, there would be a reasonable expectation to an ordinarily skilled artisan that the heat treatment solutionizing of Ichikawa (“re-solutionizing”) would improve fatigue strength (meeting the claim limitation of claim 2). 
Finally, given that Ichikawa in view of ASM Handbook (Aluminum Powder Metallurgy) teaches the method of claim 1 and an ordinarily skilled artisan would reasonably expect that the T6 heat treatment of Ichikawa (i.e. re-solutionizing) would improve the fatigue strength, as evidenced by the ASM Handbook (Fatigue), the product of Ichikawa would meet the claim limitation of claim 21

Regarding claims 3 – 4, Ichikawa in view of ASM Handbook (Aluminum Powder Metallurgy)  teaches the invention as applied above in claim 1. Ichikawa teaches the aluminum powder is first compacted, then sintered by heating at a rate of 10⁰C/min to 590 – 610°C before holding at that 
This is interpreted as meeting the claimed, compacting and sintering sequentially (claim 4) and before the step of solutionizing (claim 3))

Regarding claims 5, Ichikawa in view of ASM Handbook (Aluminum Powder Metallurgy)  teaches the invention as applied above in claim 1. Ichikawa teaches the aluminum powder is first compacted, then sintered by heating at a rate of 10⁰C/min to 590 – 610°C before holding at that temperature of 590 – 610⁰C for 10 min or more (wherein “holding” is interpreted as solutionizing as noted in claim 1). Given that the sintering and holding occur during the same heating step, the step of sintering and holding at the temperature range are interpreted to meet the claimed limitation of solutionizing the sintered powder metal component during the step of sintering.

Regarding claim 7, Ichikawa in view of ASM Handbook (Aluminum Powder Metallurgy) teaches the invention as applied above in claim 1. Ichikawa teaches that in the sintering step, it is necessary for a uniform formation of solid solution to ensure diffusion of the ingredients present in the aluminum base [0035]. Ichikawa further teaches that during the solutionizing treatment during the T6 treatment (equivalent to the re-solutionizing), a precipitation phase is uniformly dissolved in the Al base [0047], meeting the claimed limitation of one or both of the solutionizing and re-solutionizing forming a homogenous solid solution.

Regarding claim 10, Ichikawa in view of ASM Handbook (Aluminum Powder Metallurgy) teaches the invention as applied above in claim 1. Ichikawa does not explicitly teach that water quenching is used following solutionizing of the sintered metal component. However, Ichikawa teaches that water 
Therefore, it would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the water quenching step following re-solutionizing taught by Ichikawa, and applied it to the cooling step following the initial sintering and holding (interpreted as solutionizing) treatment in Ichikawa. This would ensure that the over-saturated component did not have precipitation at the grain boundaries, thereby decreasing strength and elongation [0045]

Regarding claim 11, Ichikawa in view of ASM Handbook (Aluminum Powder Metallurgy) teaches the invention as applied above in claim 1. Ichikawa teaches the upset forging may take place at room temperature if cold forging is performed [0042], which follows the sintering and holding (interpreted as sintering and solutionizing) [0035], and rapid cooling [0036] of the metal component. Therefore, an ordinarily skilled artisan would expect the rapid cooling to proceed to room temperature. 

Regarding claim 12, Ichikawa in view of ASM Handbook (Aluminum Powder Metallurgy) teaches the invention as applied above in claim 1. Ichikawa teaches the upset forging takes place at room temperature, as cold forging [0042], which follows the sintering and holding (interpreted as sintering and solutionizing) [0035], and rapid cooling [0036] of the metal component. 
Ichikawa in view of ASM Handbook (Aluminum Powder Metallurgy) also does not disclose that either the rapidly cooling step [0036] or the sizing step [pg 583, “Repressing”] requires a special atmospheric condition(s). Ichikawa in view of ASM Handbook (Aluminum Powder Metallurgy) also 
Therefore, Ichikawa in view of ASM Handbook (Aluminum Powder Metallurgy) reasonably suggests to an ordinarily skilled artisan that the aluminum-based component is held in air at room temperature for a duration of time. 

Regarding claim 13, Ichikawa in view of ASM Handbook (Aluminum Powder Metallurgy) teaches the invention as claimed above in claim 12. The ASM handbook teaches that aluminum alloys harden at room temperature and for this reason, any repressing operation should be performed in a matter of hours following the sintering step, which overlaps with the claimed range of 1 hour [pg 583, right column]. 
Therefore, it would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the method of Ichikawa and ensured that the upset forging and sizing took place within hours of the sintering step of Ichikawa, as taught by the ASM Handbook. Minimizing the amount of time between sintering and repressing (upset forging and sizing) prevents the aluminum component from hardening too much. 
Furthermore, in regards to the overlapping ranges taught in the ASM Handbook, it would have been obvious to an ordinarily skilled artisan, before or at the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 14, Ichikawa in view of ASM Handbook (Aluminum Powder Metallurgy) teaches the invention as applied above in claim 1. Ichikawa teaches that the aging treatment is done at a 

Regarding claim 15 – 16, Ichikawa in view of ASM Handbook (Aluminum Powder Metallurgy) teaches the invention as applied above in claim 1. Ichikawa teaches that the aging treatment is done at a temperature range of 110 – 200⁰C, which overlaps with the claimed range, from 1 – 28 hours [0047]. Ichikawa further teaches the temperature and time length can be suitably adjusted within the ranges to achieve the property that is required [0047]

Furthermore, in regards to the overlapping ranges taught in Ichikawa, it would have been obvious to an ordinarily skilled artisan, before or at the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).
Furthermore, “[D]iscovery of an optimum value of a result effective variable(s) (in this case, time and temperature) in a known process is ordinarily within the skill of the art.”); In re Alter, 220 F.2d 454, 456 (CCPA 1955). “Only if the ‘results of optimizing a variable’ are ‘unexpectedly good’ can a patent be obtained for the claimed critical range.” In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)).

Regarding claim 19, Ichikawa in view of ASM Handbook (Aluminum Powder Metallurgy) teaches the invention as applied above in claim 1. Ichikawa teaches that the pieces were processed into tensile test pieces, meeting the broadest reasonable interpretation of “machined” [0050]. 


Claims 8 – 9 and 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US 2005/0079085, as cited in office action 08/19/2020) in view of ASM Handbook (Aluminum Powder Metallurgy, NPL, as cited in office action 08/19/2020) as applied above in claim 7 and 14, respectively, in further view of Vargel (“Corrosion of Aluminum”, NPL, as cited in office action 08/19/2020)

Regarding claims 8 – 9, Ichikawa in view of ASM Handbook (Aluminum Powder Metallurgy) teaches the invention as applied above in claim 7. Ichikawa teaches that the aluminum-based component is held in the solutionizing temperature for 10 min or more, which overlaps with the claimed range [0035]. However, Ichikawa does not teach that the solutionizing temperature is 530⁰C or in a range of 520 – 540⁰C. 
Vargel teaches information regarding solutionizing, rapidly cooling, and aging [pg 48]. Vargel further discloses that the temperature to put the alloying element(s) into solution is defined for each alloy [pg 48]. Vargel further discloses that too high or too low of a temperature in the solution treatment results in negative effects [pg 48]. Additionally, Vargel teaches that the duration of the solution treatment will depend on the semi-product thickness/diameter, and type of furnace [pg 51]. Finally, Vargel teaches a specifically solutionizing temperature for a T6 treatment for alloy 6005A, of 530⁰C ± 5⁰C. 
Therefore, given that claimed method does not disclose an alloy/composition of the component nor the structure of the component, it would have been obvious to one of ordinary skill in the art before or at the effective filing date to have optimized the solutionizing temperature and time of Ichikawa based on the alloy/composition and structure of the component used in the method as claimed, as taught by Ichikawa. Given that Ichikawa teaches an overlapping time (10 min or more) and that Vargel teaches the temperature, an ordinarily skilled artisan would have a reasonable expectation of success given these conditions are present in the prior art. 
prima facie case of obviousness (See MPEP 2144.05 II)

Regarding claims 17, Ichikawa in view of ASM Handbook (Aluminum Powder Metallurgy) teaches the invention as applied above in claim 14. Ichikawa teaches that the aging treatment is done at a temperature range of 110 – 200⁰C and from 1 – 28 hours [0047]. Ichikawa further teaches the temperature and time length can be suitably adjusted within the ranges to achieve the property that is required [0047]. Ichikawa does not explicitly teach that strength and hardness are increased.

Vargel teaches information regarding solutionizing, rapidly cooling, and aging [pg 48]. Vargel further teaches that artificial aging causes a degree of precipitation hardening and that the degree is function of time and temperature [pg 54]. Vargel further teaches that tensile strength changes over time during isothermal ageing [pg 54, fig A.3.9]. 
Therefore, based on the disclosures of both Ichikawa and Vargel, it would have been obvious to one of ordinary skill in the art before or at the effective filing date to have optimized the aging process as taught by Ichikawa such that the strength (tensile strength) and hardness were increased. Routine optimization of result effective variables (time and temperature) is a prima facie case of obviousness (See MPEP 2144.05 II)

Regarding claims 18, Ichikawa in view of ASM Handbook (Aluminum Powder Metallurgy) teaches the invention as applied above in claim 14. Ichikawa teaches that the aging treatment is done at a temperature range of 110 – 200⁰C and from 1 – 28 hours [0047]. Ichikawa further teaches the temperature and time length can be suitably adjusted within the ranges to achieve the property that is required [0047]. Ichikawa does not explicitly teach that that the aging is stopped at peak hardness.


Therefore, based on the disclosures of both Ichikawa and Vargel, it would have been obvious to one of ordinary skill in the art before or at the effective filing date to have optimized the aging process as taught by Ichikawa such that the peak hardness was achieved. Routine optimization of result effective variables (time and temperature) is a prima facie case of obviousness (See MPEP 2144.05 II)


Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US 2005/0079085, as cited in office action 08/19/2020) in view of ASM Handbook (Aluminum Powder Metallurgy, NPL, as cited in office action 08/19/2020), as applied above in claim 1, in further view of ASM Handbook (“Surface Engineering Aluminum Alloys”, NPL, as cited in office action 08/19/2020)

Regarding claim 20, Ichikawa in view of ASM Handbook (Aluminum Powder Metallurgy) teaches the invention as applied above in claim 1. Ichikawa does not explicitly teach that the aluminum metal component has surfaces that are peened. 
The ASM handbook teaches information regarding shot peening of aluminum and aluminum alloy surface’s [pg 803]. The ASM Handbook further discloses that the major purposes of shot peening is to increase fatigue strength by improving the distribution of stress in the surface due to grinding, machining, and heat treating [pg 804]. 
Therefore, it would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the sintered forged aluminum component of Ichikawa and subjected it 


Response to Arguments
Applicant's arguments filed 11/02/02, page 7 – 8 regarding the 112(b) of claims 1 and 3 have been fully considered and are persuasive. Specifically, the examiner agrees that the steps of claims 3 (and 4) are consistent with the ordering sequence of the steps in claim 1. The 112(b) rejection of claim 1 and 3 regarding the ordering of the steps is withdrawn. 

Applicant's arguments filed 11/02/02, page 8 regarding the 112(b) of claim 5 has been fully considered but are not persuasive. Specifically, the examiner disagrees that nothing in claim 5 is inconsistent with the ordering of steps in step 1. The ordering of claim 1 requires that the metal component be sintered prior to solutionizing by the language of “solutionizing a sintered metal component” and claim 5 states “solutionizing the sintered powder metal component occurs during the step of sintering”, which would appear that it is sintered and solutionized simultaneously or with considerable overlap. Therefore, the ordering of the steps is unclear and it is interpreted that the solutionizing takes place/begins after sintering and that both sintering and solutionizing take place during the same heating step. 

Applicant's arguments filed 11/02/02, page 9 – 13 regarding the 102 rejection of claim 1 and the processing differences between “upset forging” and “sizing” has been fully considered and are persuasive. The examiner agrees that upset forging is utilized to form a new shape/feature on a component while sizing would be utilized to improve the tolerance of an already established feature, 
However, upon further consideration, a new grounds of rejection is made in view of Ichikawa (US 2005/0079085) in view of ASM Handbook (Aluminum Powder Metallurgy, NPL). As discussed above in claim 1 and in the response, Ichikawa does not teach sizing but does teach upset forging. The ASM Handbook teaches that sizing may be used to achieve tight dimensional accuracy, increased density and improved mechanical properties [pg 585, “Responsiveness to Sizing Operations”]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Ichikawa and added a step of sizing, as taught by the ASM Handbook, between the forging step and T6 heat treatment of Ichikawa. Given that upset forging is used to form a shape/feature from the previously sintered component of Ichikawa, the addition of a sizing step to the upset forged component would tighten dimensional accuracy, increase density, and improve mechanical properties of the newly formed shape/feature, as taught by the ASM Handbook.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (6:30 - 4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1737                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731